United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10681
                        Conference Calendar



DONALD S. BRYANT, JR., a married person;
LINDA M. BRYANT, a married person,

                                    Plaintiffs-Appellants,

versus

MICHAEL ORNDORFF, FBI Agent,

                                    Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:05-CV-102
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Donald S. Bryant, Jr., and Linda M. Bryant (the Bryants)

appeal from the order denying their motion for the district court

to recuse itself and from the order dismissing their Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971), action and imposing sanctions pursuant to FED. R. CIV.

P. 11.   Adverse rulings alone do not call into question a

district judge’s impartiality.   Liteky v. United States, 510 U.S.
540, 556 (1994).   The Bryants’ recusal argument relies on the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10681
                                -2-

district court’s previous rulings; the denial of their recusal

motion therefore was not an abuse of discretion.     See United

States v. Mizell, 88 F.3d 288, 299 (5th Cir. 1996).

     In addition to their recusal argument, the Bryants reurge

their constitutional arguments and question FBI Agent Michael

Orndorff’s entitlement to qualified immunity.    They state that

the district court violated their civil rights by finding the

lawsuit to be frivolous because Orndorff is bound by the

Constitution.   They do not argue that the district court’s res

judicata analysis was erroneous, and they do not challenge the

imposition of sanctions against them.     The Bryants have failed to

brief the dispositive issues for appeal.    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     APPEAL DISMISSED.   See 5TH CIR. R. 42.2.